Exhibit 10.1

August 26, 2011

Roch Romanson

Sr. Category Manager – Proppants

Halliburton Energy Services, Inc.

10200 Bellaire Boulevard

Houston, Texas 77072

Re:        Amendment to Proppant Supply Agreement

Dear Mr. Romanson:

This letter agreement (this “Letter Agreement”) is delivered to amend that
certain Proppant Supply Agreement, as amended (the “Agreement”), dated
August 28, 2008, by and between CARBO Ceramics Inc., a Delaware corporation
(“Seller”), and Halliburton Energy Services, Inc, a Delaware corporation
(“Buyer”), in accordance with Section 11.3 of the Agreement. Capitalized terms
not otherwise defined herein shall have the meaning ascribed to such terms in
the Agreement.

Seller’s Terms of Conditions of Sale attached as Exhibit B to the Agreement are
hereby replaced with the Terms and Conditions of Sale attached hereto as
Attachment 1.

Seller and Buyer agree that the provisions of this Letter Agreement shall modify
the Agreement and shall constitute a part of the Agreement as though fully set
forth therein. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Letter Agreement may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which together shall constitute one and the same instrument.

If the foregoing is acceptable to you, please so indicate by signing and
returning a copy of this Letter Agreement to Seller.

 

Sincerely, CARBO Ceramics Inc.

By:

 

/s/ Gary Kolstad

Name:

  Gary Kolstad

Title:

  President and Chief Executive Officer

ACKNOWLEDGED AND AGREED:

Halliburton Energy Services, Inc.

 

By:

 

/s/ Tim C. Moeller

Name:

  Tim C. Moeller

Title:

  VP Procurement & Materials



--------------------------------------------------------------------------------

ATTACHMENT 1

CARBO CERAMICS INC.

TERMS AND CONDITIONS OF SALE

1. AGREEMENT OF SALE, ACCEPTANCE: Any acceptance contained herein is expressly
made conditional on Buyer’s assent to any terms contained herein that are
additional to or different from those proposed by Buyer in its purchase order
and, hence, any terms and provisions Buyer’s purchase order which are
inconsistent with the terms and conditions hereof shall not be binding on the
Seller. Unless Buyer shall notify Seller in writing to, the contrary as soon as
practicable after receipt hereof, acceptance of the terms and conditions hereof
by Buyer shall be deemed made and, in the absence of such notification, the sale
and shipment by the Seller of the goods covered hereby shall be conclusively
deemed to be subject to the terms and conditions hereof.

2. ENTIRE CONTRACT: This contract constitutes the final and entire agreement
between Seller and Buyer and any prior or contemporaneous understandings or
agreements, oral or written, are merged herein.

3. PRICES: The price to be paid by Buyer shall be the price in effect at the
date of actual delivery of the goods unless otherwise specified in writing by
Seller.

4. TAXES: The price of the goods does not include sales, use, excise, ad
valorem, property or other taxes now or hereafter imposed, directly or
indirectly, by any governmental authority or agency with respect to the
manufacture, production, sale, delivery, consumption or use of the goods covered
by this contract. Buyer shall pay such taxes directly or reimburse Seller for
any such taxes which it may be required to pay.

5. PAYMENT: The specific terms of payment are as specified in writing by Seller.
If the Buyer shall fail to make any payments in accordance with the terms and
provisions hereof, the Seller, in addition to its other rights and remedies, but
not in limitation thereof, may, at its option, defer shipments or deliveries
hereunder, or under any other contract with the Buyer, except upon receipt of
satisfactory security or of cash before shipment.

6. SHIPMENT; RISK OF LOSS; TITLE: The goods shall be shipped to a site mutually
agreed upon by Buyer and Seller, unless otherwise specified in writing by
Seller. Risks of loss pass to Buyer upon delivery to the carrier. Title shall
pass to Buyer on delivery of the goods to Buyer.

7. DELIVERIES: The date of delivery provided herein is an approximation based on
Seller’s best judgment and prompt receipt from the Buyer of all necessary data
regarding the goods. Unless otherwise expressly stated, Seller shall have the
right to deliver all of the goods at one time or in portions from time to time
within the time of delivery herein provided. The delivery of nonconforming
goods, or a default of any nature, in relation to one or more installments of
this contract shall not substantially impair the value of this contract as a
whole and shall not constitute a total breach of the contract as a whole,.

8. DELAYS IN DELIVERIES: Seller shall, be excused for delay in delivery, may
suspend performance and shall under no circumstances be responsible for failure
to fill any order or orders when due to acts of God or of the public enemy:
fires, floods, riots, strikes, freight embargoes or transportation delays,
inability to secure fuel, material supplies, or power on account of general
market shortages thereof, any existing or future laws, or acts of the Federal or
of any State Government (including superficially but not exclusively any orders,
rules or regulations issued by any official or agency of any such government)
affecting the conduct of Seller’s business, any cause beyond Seller’s reasonable
control.

9. WARRANTY: Seller warrants that the goods manufactured by the Seller when
shipped are free from defects in materials and workmanship, provided, however,
Seller shall have no obligation or liability under this warranty unless it shall
have received prompt written notice specifying such defect no later than one
(1) year from the date of shipment. In the event of defects developing within
that period under normal and proper use, Buyer agrees that its sole and
exclusive remedy shall require only that the Seller, at its option, repair,
modify or replace the non-conforming goods f.o.b. Seller’s plant or accept the
return of the non-conforming goods and refund the purchase price or part
thereof, giving effect to the use or value received by Buyer. No goods shall be
returned to Seller without Seller’s prior written consent. In no event will
Seller be liable for any damages, including consequential damages, resulting
from the use of the product.

THE WARRANTY SPECIFIED IN THIS PARAGRAPH IS THE SOLE AND EXCLUSIVE WARRANTY
RELATING TO THE GOODS AND IS IN SUBSTITUTION FOR AND IN LIEU OF ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED OR STATUTORY, INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AS WELL AS
ANY WARRANTY ARISING FROM COURSE OF DEALING, PERFORMANCE OR USAGE OF TRADE.

10. LAWS, CODES, REGULATIONS, SAFETY DEVICES: Compliance with laws, codes and
regulations relating to the goods and their uses is the sole responsibility of
Buyer, and Seller makes no warranty or representation with respect thereto.
Buyer assumes the



--------------------------------------------------------------------------------

responsibility for providing and installing any and all devices for protection,
of safety, health and the environment and shall indemnify and hold harmless
Seller against all expense, loss, or damage which Seller may incur or sustain as
a result of Buyer’s failure to do so, including associated legal costs and
expenses. Buyer will not export or re-export the goods from the place and
country of destination listed on Buyer’s initial order form without Seller’s
express prior and express written permission.

11. PATENTS: Seller shall, at its own expense, assume the defense of any claim,
suit or other proceeding brought against Buyer upon a claim that the goods
furnished under this contract constitutes an infringement of any patent of the
United States. Buyer agrees to cooperate in the defense of any such proceeding
and to provide information, assistance and authority necessary, therefor. Should
the goods in such suit be held to constitute infringement and the use of the
goods enjoined, the Seller shall, at its own expense and at its option, procure
for the Buyer the right to continue using such goods, replace them with
substantially equivalent goods, modify them so they become non-infringing or
refund the applicable portion of Buyer’s purchase price. Such actions shall
constitute Seller’s sole and exclusive obligation and liability with respect to
infringement of intellectual property rights.

Buyer shall defend, hold harmless, and indemnify Seller against all judgments,
decrees, costs and expenses arising out of any action against Seller or its
suppliers based on a claim that the manufacture or sale of goods hereunder
constitutes infringement of any United States letters patent, if such goods were
manufactured pursuant to Buyer’s proprietary designs, specifications and/or
formulae and were not normally offered for sale by Seller, provided, however,
Seller shall give prompt written notice of the claim or action and Seller shall
give Buyer authority, information and assistance at Buyer’s expense.

12. LIABILITY: In no event shall Seller’s obligation and liability under this
contract extend to indirect, punitive, special, incidental or consequential
damages or losses Buyer may suffer or incur in connection therewith, such as but
not limited to loss of revenue or profits, damages or losses as a result of
Buyer’s inability to operate, or shut down of its plant or operations, loss of
use of the goods or associated goods or cost of substitute goods, facilities or
services, inability to fulfill contracts with third parties, injury to good
will, claims of customers and the like, nor shall it extend to damages or losses
Buyer may suffer or incur as a result of claims, suits or other proceedings made
or instituted against Buyer by third parties, whether public or private in
nature.

13. BUYER’S DEFAULT; TERMINATION: Buyer shall be liable to Seller for all
damages or losses, including loss of reasonable profits, and for costs and
expenses, including attorney’s fees, sustained by Seller and arising from
Buyer’s default under, or breach of, any of the terms and conditions of this
contract. In the event of any such default or breach, Seller may, without any
obligation or liability to Buyer, terminate this contract forthwith by written
notice to Buyer and such action by Seller shall not be deemed a waiver of any
right or remedy with respect to such default or breach.

14. ASSIGNMENT: No right or interest in this contract shall be assigned by Buyer
without prior written agreement by the Seller. No delegation of any obligation
owed, or the performance of any obligation by the Buyer shall be made without
prior written agreement by the Seller.

15. LAW GOVERNING: The interpretation and performance of this contract shall be
in accordance with and shall be controlled by the laws of the State of Texas,
without reference to the conflict of laws provisions thereof, and specifically
excludes the U.N. Convention on Contracts for International Sale of Goods.

16. MODIFICATIONS; WAIVER: No waiver, alteration or modification of any of the
provisions hereof shall be binding on the Seller unless made in writing and
agreed to by a duly authorized official of the Seller. No waiver by the Seller
of any one or more defaults by the Buyer in the performance of any provisions of
this contract shall operate or be construed as a waiver of any future default or
defaults, whether of a like or of a different character.

17. ATTORNEY’S FEES: If suit or action is filed by Seller to enforce the
provisions hereof or otherwise with respect to the subject matter of this
contract, the Seller, in addition to its other rights and remedies, but not in
limitation thereof, shall be entitled to recover reasonable attorneys’ fees as
fixed by the trial court, and if any appeal is taken from the decision of the
trial court, reasonable attorneys’ fees as fixed by the appellate court.

18. IMPORT AND EXPORT COMPLIANCE. Seller agrees that, in performance under this
Agreement, it is solely responsible for its required compliance with any
applicable trade restriction and export laws and regulations of the United
States and the jurisdiction in which Seller’s shipment of goods originates. When
the goods (or part thereof) are subject to export control laws and regulations
imposed by the United States or a government where Seller’s shipment originates,
Seller will upon request provide Buyer with applicable Export Commodity
Classification Numbers and harmonized Tariff Schedule Numbers per goods for
export including certificates of manufacture in accordance with the origin rules
imposed by such governmental authority. If said Goods are eligible for
preferential tax or tariff treatment (such as free trade or international
agreement), Seller will use reasonable efforts to provide Buyer with the
documentation required to participate in said treatment to the extent such
documentation is in Seller’s possession and can be generated or provided by
Seller’s existing infrastructure systems and administrative staff.



--------------------------------------------------------------------------------

19. FAIR LABOR STANDARDS ACT. Contractor shall comply with the Fair Labor
Standards Act including the requirement to pay a statutory minimum wage to its
employees. Pursuant to the 1986 Immigration Reform and Control Act, Contractor
shall verify that each of its employees is authorized to work in the United
States and shall require signed I-9 forms from each employee as well as proof of
identity and authorization to work documents. Such I-9 forms will be maintained
by Contractor as required by law and will be available for inspection by the
Company upon the Company’s written request to inspect such records.